Title: From Thomas Jefferson to Samuel Moore, 3 March 1825
From: Jefferson, Thomas
To: Moore, Samuel


Sir
Monticello
Mar. 3. 25.
My memory is so entirely in default that I do not remember a single circumstance respecting the devices on our coins except that some one having proposed to put Genl Washington’s head on them it was entirely objected to, and the head of Liberty adopted—but whether with or without the Pileus I do not remember: but surely it ought to be without it, for we are not emancipated slaves. I have delayed anwering your letter until I could examine my papers, but I find not a scrip there relating to it, with my regrets that I can give you no information on the subject of your letter of Feb. 14. accept the assurance of my great esteem and respect.